TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00788-CV



                                         J. F.-W., Appellant

                                                    v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. D-1-FM-12-006308, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                              MEMORANDUM OPINION

PER CURIAM

                Appellant J.F.-W. notified this Court of the trial court’s order for paternity testing that

is relevant to appellant’s pending motion for new trial, and appellant has requested that this appeal

be abated pending the results of that testing.

                The appeal is abated until further order of this Court. Appellant is instructed to file

a report no later than February 3, 2014, informing this Court about the status of the trial court

proceedings and the paternity testing. Failure to file the status report by February 3, 2014, will result

in the reinstatement of this appeal. See Tex. R. App. P. 42.3(b).



Before Justices Puryear, Rose, and Goodwin

Abated

Filed: December 20, 2013